Exhibit 10.5

NON-INCENTIVE STOCK OPTION AGREEMENT

Under

ENCORE CAPITAL GROUP, INC.

2013 INCENTIVE COMPENSATION PLAN

[            ] Shares of Common Stock

ENCORE CAPITAL GROUP, INC. (the “Company”), pursuant to the terms of its 2013
Incentive Compensation Plan (the “Plan”), hereby grants to [            ] (the
“Optionee”) the right and option to purchase [            ] shares of Common
Stock, par value $.01 per share (the “Common Stock”), of the Company (the
“Option”) upon and subject to the following terms and conditions of this
agreement (the “Agreement”):

1. The Option is not intended to qualify as an incentive stock option under the
provisions of Section 422 of the Internal Revenue Code of 1986, as amended, or
its predecessor (the “Code”).

2. [        ] is the date of grant of the Option (“Date of Grant”).

3. The purchase price of the shares of Common Stock subject to the Option shall
be $[            ] per share.

4. The Option shall vest and be exercisable as follows:

 

  (a) One third of such shares of Common Stock shall vest and be exercisable on
or after [    ];

 

  (b) an additional one third of such shares of Common Stock shall vest and be
exercisable on or after [    ] ; and

 

  (c) all such shares of Common Stock shall be exercisable on or after [    ] .

Vesting shall cease upon the date of termination of the Optionee’s continuous
service to the Company or an Affiliate as an employee, consultant or director
(“Continuous Service”).

Notwithstanding the foregoing, in the event (i) of the termination of the
Optionee’s Continuous Service as a result of the Optionee’s death or Disability,
or (ii) the Optionee’s employment is terminated without Cause (as defined below)
or the Optionee resigns his or her employment for Good Reason (as defined below)
in connection with a Change of Control (as defined in the Plan) or within twelve
(12) months after a Change of Control, the Option shall be deemed to be fully
(100%) vested and exercisable as of immediately prior to the Optionee’s death or
Disability or as of the Optionee’s termination of employment following a Change
of Control. The consummation of a Change of Control transaction in itself shall
not be deemed a termination of employment entitling the Optionee to vesting
acceleration hereunder even if such event results in the Optionee being employed
by a different entity.



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” is defined as (i) the Optionee’s failure
to adhere to any written policy of the Company that is legal and generally
applicable to employees of the Company; (ii) the Optionee’s failure to
substantially perform his or her duties, which failure amounts to a repeated and
consistent neglect of his or her duties; (iii) the appropriation (or attempted
appropriation) of a material business opportunity of the Company, including
attempting to secure or securing any personal profit in connection with any
transaction entered into on behalf of the Company; (iv) the misappropriation (or
attempted misappropriation) of any of the Company’s funds or property; (v) the
conviction of, or the entering of a guilty plea or plea of no contest with
respect to, a felony, the equivalent thereof, a crime of moral turpitude or any
other crime with respect to which imprisonment is a possible punishment;
(vi) conduct materially injurious to the Company’s reputation or business; or
(vii) willful misconduct.

For purposes of this Agreement, a “Good Reason” is defined as any of the
following reasons: (i) a material reduction in the Optionee’s base compensation;
(ii) a material reduction in the Optionee’s authority, duties or
responsibilities; (iii) a material reduction in the authority, duties or
responsibilities of the person to whom the Optionee reports; (iv) a material
reduction in the budget over which the Optionee retains authority; or (v) a
material change in the location at which the Optionee provides services for the
Company (which is defined as any relocation by the Company of the Optionee’s
employment to a location that is more than thirty-five (35) miles from the
Optionee’s present office location and is more than thirty-five (35) miles from
the Optionee’s primary residence at the time of such relocation, without the
Optionee’s consent). To be eligible to receive the benefits set forth in this
Section, (x) the Optionee must provide written notice of the “Good Reason”
condition to the Company within ninety (90) days after the initial existence of
such condition, (y) the Company must not have cured such condition within thirty
(30) days of receipt of the Optionee’s written notice or it must have stated
unequivocally in writing that it does not intend to attempt to cure such
condition; and (z) the Optionee resigns from employment within twelve
(12) months following the end of the period within which the Company was
entitled to remedy the condition constituting Good Reason but failed to do so.

For purposes of this Agreement, a change in the capacity in which the Optionee
renders service to the Company or an Affiliate as an employee, consultant or
director or a change in the entity for which the Optionee renders such service,
provided that there is no interruption or termination of the Optionee’s service
with the Company or an Affiliate, shall not terminate the Optionee’s Continuous
Service. For example, a change in status from an employee of the Company to a
consultant to an Affiliate or to a director shall not constitute an interruption
of Continuous Service. To the extent permitted by law, the Board or its
compensation committee or any officer designated by the Board or its
compensation committee, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave. Notwithstanding the foregoing, a leave of absence shall be
treated as Continuous Service for purposes of vesting to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Optionee, or as otherwise
required by law.

 

2



--------------------------------------------------------------------------------

5. The unexercised portion of any such Option shall automatically and without
notice terminate and become null and void at the time of the earliest to occur
of the following:

 

  (a) [expiration date];

 

  (b) the termination of the Optionee’s Continuous Service, in which event the
Option shall terminate as follows:

 

  (i) if such termination constitutes or is attributable to a breach by the
Optionee of an employment or consulting agreement with the Company or any of its
Affiliates, or if the Optionee is discharged or if his or her Continuous Service
is terminated for Cause, then the Option shall terminate immediately upon such
termination date;

 

  (ii) if such termination is due to the death or Disability of the Optionee,
then the Option shall terminate on the one-year anniversary of the date of death
or Disability of the Optionee; or

 

  (iii) if such termination is for any other reason including the voluntary or
involuntary termination of the Optionee’s Continuous Service, then the Option
shall terminate on the ninetieth (90th) day following the date of termination of
Continuous Service.

 

  (c) the occurrence of a Change of Control; provided, however, that the Option
shall be exercisable until the earlier of (A) the date described in Section 5(a)
and (B) the later of (i) the first anniversary of the Change of Control and
(ii) the time otherwise determined pursuant to the foregoing provisions of this
Section 5.

6. The Option may be exercised, subject to the provisions of the Plan and of
this Agreement, as to all or part of the shares of Common Stock covered hereby,
as to which the Option shall then be exercisable, by providing a notice of
exercise form in accordance with such procedures as are established by the
Company and communicated to the Optionee from time to time. Such procedures may
include delivering such notice of exercise electronically to, and through a
website maintained by, a third party administrator. Any notice of exercise must
specify how many shares the Optionee wishes to purchase and how the shares
should be registered. The notice of exercise will be effective when it is
received by the Company at its principal business office, or electronically by a
third party administrator, accompanied by payment of the full purchase price for
the shares being purchased, in a form permitted under the Agreement, and
provision, acceptable to the Company, for payment of applicable withholding
taxes.

7. Payment of the purchase price for the shares subject to the Option may be
made by:

 

  (a) cash or by check payable to the Company or to a third party administrator
appointed by the Company for such purposes;

 

3



--------------------------------------------------------------------------------

  (b) delivery of unrestricted shares of Common Stock having a Fair Market Value
(determined as of the date the Option is exercised, but in no event at a price
per share less than the par value per share of the Common Stock delivered) equal
to all or part of the purchase price and that have been held for more than six
months (or other period required by the Company); provided, that, whenever the
Optionee is permitted to pay the exercise price of an Option by delivering
shares of Common Stock, the Optionee may, subject to procedures satisfactory to
the Committee (as defined in the Plan), satisfy such delivery requirement by
presenting proof of beneficial ownership of such shares, in which case the
Company shall treat the Option as exercised without further payment and shall
withhold such number of shares from the shares acquired by the exercise of the
Option;

 

  (c) delivery of irrevocable instructions to a broker in a form acceptable to
the Company providing for the assignment to the Company of the proceeds of a
sale or loan with respect to some or all of the shares of Common Stock being
acquired upon the exercise of the Option sufficient to pay the exercise price
and/or applicable withholding pursuant to a program or procedure approved by the
Company (including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System); provided that the Company reserves the
right, in its sole discretion, to establish, decline to approve or terminate any
such program or procedures, including with respect to the Optionee
notwithstanding that such program or procedures may be available to others;

 

  (d) upon prior written approval by the Committee, an election by the Optionee
to have the Company withhold from those shares of Common Stock that would
otherwise be received upon exercise of the Option, a number of shares having a
Fair Market Value equal to the exercise price;

 

  (e) any other form permitted by the Committee in its sole discretion; and/or

 

  (f) any combination of any of the foregoing methods.

Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Committee in its sole discretion.

The Company shall cause certificates or electronic book entry for the shares so
purchased to be delivered against payment of the purchase price, as soon as
practicable following the Company’s receipt of the notice of exercise.

8. Neither the Optionee nor the Optionee’s beneficiary, executors or
administrators or any other person shall have any of the rights of a stockholder
in the Company with respect to the shares subject to the Option until the date
of issuance of the shares for which the Option shall have been exercised.

 

4



--------------------------------------------------------------------------------

9. The Option is not assignable or otherwise transferable by the Optionee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution, or as otherwise permitted under the Plan. In the event of the
Optionee’s death, the Option shall thereafter be exercisable (to the extent
otherwise exercisable hereunder) only by the Optionee’s beneficiary, executors
or administrators subject to and in accordance with the provisions of the Plan
and only upon providing satisfactory proof to the Company that such beneficiary,
executors or administrators are legally authorized and entitled to exercise the
Option.

10. The terms and conditions of the Option, including the number of shares and
the class or series of capital stock which may be delivered upon exercise of the
Option and the purchase price per share, are subject to adjustment as provided
in the Plan.

11. The Optionee, by the Optionee’s acceptance hereof, represents and warrants
to the Company that the Optionee’s purchase of shares of capital stock upon the
exercise hereof shall be for investment and not with a view to distribution and
agrees that the shares of capital stock will not be disposed of except pursuant
to an applicable effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), unless the Company shall have received
an opinion of counsel satisfactory to the Company that such disposition is
exempt from such registration under the Securities Act.

The Optionee agrees that the obligation of the Company to issue shares upon the
exercise of the Option shall also be subject, as conditions precedent, to the
terms of the Plan and compliance with applicable provisions of the Act, state
securities or corporation laws, rules and regulations under any of the foregoing
and applicable requirements of any securities exchange upon which the Company’s
securities shall be listed.

The Company may endorse an appropriate legend referring to the foregoing
representations and restrictions upon the certificate or certificates
representing any shares issued or transferred to the Optionee upon the exercise
of the Option.

12. The Optionee agrees that the Company may deliver by e-mail all documents
relating to the Plan or this Option (including without limitation, prospectuses
required by the Securities and Exchange Commission) and all other documents that
the Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements). The Optionee also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it will notify the Optionee by
e-mail.

13. Any notices provided for in the Option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to the Optionee, five (5) days after deposit in the
United States mail, postage prepaid, addressed to the Optionee at the last
address the Optionee provided to the Company.

14. The Option has been granted subject to the terms and conditions of the Plan,
a copy of which has been provided to the Optionee and which the Optionee
acknowledges having received and reviewed. Any conflict between this Agreement
and the Plan shall be decided in favor of the provisions of the Plan. Any
conflict between this Agreement and the terms of a

 

5



--------------------------------------------------------------------------------

written employment agreement for the Optionee that has been approved, ratified
or confirmed by the Board of Directors of the Company or the Committee shall be
decided in favor of the provisions of such employment agreement. Terms used but
not defined in this Agreement shall have the meanings given to them in the Plan.
This Agreement may not be amended in any manner adverse to the Optionee except
by a written agreement executed by the Optionee and the Company.

15. Nothing herein shall confer upon the Optionee the right to continue to serve
as an employee, consultant or director of the Company or any of its Affiliates.

16. The Optionee understands that all shares purchased upon exercise of the
Option are subject to compliance with the Company’s Securities Trading Policy.
Further, the Optionee acknowledges that he or she has received and reviewed a
copy of the prospectus describing the Plan and the tax consequences of an
exercise.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer duly authorized thereto as of the [    ].

 

ENCORE CAPITAL GROUP, INC. By:  

 

  Name:   Title: ACCEPTED AND AGREED TO:

 

 

6